t c memo united_states tax_court william r tinnerman petitioner v commissioner of internal revenue respondent docket no 21270-08l filed date donald w wallis and steven l zakrocki for petitioner randall l eager for respondent memorandum opinion cohen judge this case was commenced in response to notices of determination concerning collection action sustaining the filing of a federal_tax_lien and a notice_of_intent_to_levy with respect to civil penalties additions to tax and income_tax deficiencies due from petitioner for periods from to each of the amounts in dispute was the subject of prior litigation and decisions against petitioner the issues for decision are whether the notices of determination were an abuse_of_discretion and whether a penalty under sec_6673 should be imposed against petitioner all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time that he filed his petition the internal_revenue_service irs assessed frivolous_return penalties against petitioner under sec_6702 for and a final notice_of_intent_to_levy with respect to those penalties was sent to petitioner on date petitioner requested a collection_due_process cdp hearing under sec_6330 and a notice_of_determination sustaining the proposed collection action was ultimately sent to petitioner petitioner filed a petition in this court at docket no 10187-04l challenging the notice_of_determination but that case was dismissed for lack of jurisdiction on date on date petitioner filed an appeal of the notice_of_determination regarding the sec_6702 penalties with the u s district_court for the middle district of florida on date the district_court case was dismissed with prejudice on date the district_court judgment was affirmed by the court_of_appeals for the eleventh circuit among other things the court_of_appeals in its unpublished per curiam opinion explained that petitioner has not presented a single meritorious argument in fact he only claimed he had not participated in any activity that would bring out tax_liability the internal_revenue_code and regulations did not apply to him and he was not yet considered a taxpayer he also refused to participate in the telephonic cdp hearing offered to him and failed to use the faxed correspondence with the appeals officer as an opportunity to raise meritorious challenges to his tax_liability he was provided an opportunity to be heard but did not take advantage of it 156_fedappx_111 11th cir the court_of_appeals held that the district_court did not err in granting the irs’ motion for judgment on the pleadings petitioner failed to file timely tax returns for and the irs prepared a substitute for return under sec_6020 for each year and determined in two statutory notices of deficiency one for and and a separate one for deficiencies and additions to tax for petitioner’s failure_to_file failure to pay and failure to pay estimated_taxes for each year petitioner filed petitions in this court in response to both notices of deficiency the cases the deficiency cases were consolidated for trial and resulted in the opinion filed date as tinnerman v commissioner tcmemo_2006_250 as set forth in that opinion the court concluded that petitioner received income passed through from his solely owned s_corporation and was required to file returns for the years in issue that his failures to file were fraudulent that the additions to tax were appropriate and that his frivolous arguments justified a penalty of dollar_figure under sec_6673 decisions were entered in each case on date and were not appealed the income taxes additions to tax and penalties were assessed for through on date the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the amounts assessed for through pursuant to the decisions entered date on date the irs issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the income_tax liabilities for through the sec_6673 penalties imposed by this court and the sec_6702 penalties for through petitioner requested a hearing by a letter dated date in which he denied that he was a taxpayer denied that he was required to file any return and denied that he was involved in any taxable activities ie the same arguments characterized as meritless by the court_of_appeals in its date opinion attached to his letter was a stack of documents approximately inches high expounding on his frivolous contentions petitioner’s request for a hearing was acknowledged by the irs appeals team manager and on date an appeals settlement officer the settlement officer sent a letter to petitioner proposing to schedule a conference on date petitioner sent the settlement officer pages of documents that he titled the federal judiciary internal ‘indirect’ federal taxation in which he expounded on his view among other things that income taxes did not apply to him that he was not required to file tax returns that this court’s jurisdiction did not apply to him and that irs procedures had not been followed with respect to assessment of the tax_liabilities in issue in several subsequent letters petitioner declined either a face-to-face or telephone conference with the settlement officer denied that there was any requirement to file a return or pay a tax and asserted that the irs records contained unspecified and unidentifiable irregularities among other things petitioner argued that despite the limitation on arguments concerning the underlying tax_liabilities when a taxpayer has received a notice_of_deficiency under sec_6330 he was entitled to challenge the character of the liability assessed the validity of the notice_of_deficiency and the method of assessment of the taxes in dispute petitioner failed to offer any collection alternatives or to present any financial information upon which collection alternatives could be considered during the exchange of correspondence and as the parties have stipulated petitioner raised no legitimate issues on date two notices of determination concerning collection actions s under sec_6320 and or were sent to petitioner sustaining the lien filing and the proposed levy the notices set out a determination that the requirements of law and administrative procedure had been met and explained that the need for efficient collection justified the intrusiveness of the collection action the notices further explained that petitioner had declined a telephone hearing and chosen a correspondence hearing petitioner had presented only frivolous or groundless issues petitioner had not complied with his filing obligations and petitioner had failed to provide financial information or collection alternatives in the petition petitioner asserted procedural due process violations involving nonfiled returns including failure to specify certain forms used in assessment and in recording of the lien he stated the facts upon which he relied as follows c when no return is filed without irm reporting requirements consistent with irm provisions in thru and subsequent sb_se instructions to prepare a substitute for return sfr applicable to the property distribution at issue no jurisdiction over the presumed underlying tax_liability exists statutory and constitutional provisions prohibit it although petitioner initially requested birmingham alabama as the place of trial he moved to change the place of trial to columbia south carolina asserting that counsel in greenville south carolina had agreed to represent him but only if the place of trial was columbia thereafter however counsel located in st augustine florida entered their appearances the case was set for trial in columbia on date on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 and a motion to permit levy the parties thereafter executed the stipulation and agreed to submit the case fully stipulated the motion for summary_judgment and the motion to permit levy were denied as untimely because the case would not be resolved any sooner than it would be if decided on the stipulation insofar as respondent’s motion seeks a penalty under sec_6673 it remains pending after the briefs were filed respondent filed a motion seeking a penalty against petitioner’s counsel under sec_6673 discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g sec_6320 similarly before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing sec_6330 and b at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must make a determination whether the lien filing was appropriate and is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 where a taxpayer’s underlying tax_liability is not in dispute the court reviews the irs’ determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 see keller v commissioner tcmemo_2006_166 affd 568_f3d_710 9th cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of the irs appeals_office giamelli v commissioner supra pincite 118_tc_488 in his pretrial memorandum petitioner described the issues on the merits as follows whether this court should impose a penalty under sec_6673 whether the appeals settlement officer in the hearing below abused his discretion by failing to follow the requirement imposed by sec_6330 that he consider all of the relevant issues relating to the unpaid tax or the proposed levy that were raised by petitioner at the hearing below the validity -- not the existence not the amount but rather the validity -- of the underlying tax_liability which is at issue as a result of respondent’s failure to follow in his endeavor to assess that liability all material relevant and applicable rules and regulations that govern the assessment process we agree that the first item is an issue here with respect to the second we can find no abuse_of_discretion in the settlement officer’s not addressing petitioner’s arguments when the parties have stipulated that petitioner raised no legitimate issues during the hearing even without that stipulation we would reach the same conclusion the third item identified in petitioner’s pretrial memorandum and subsequently briefed at great length by petitioner is merely a rephrasing of an argument made by petitioner during his correspondence hearing thus it is also an argument described in the stipulation as not legitimate the argument is obviously intended to avoid the provision in sec_6330 that a taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability on analysis however petitioner’s arguments are no more than recycled versions of his contentions that he is not a taxpayer and has no liability to file federal_income_tax returns by way of example petitioner’s brief sets out his premises as follows the case stems from sec_1368 distributions to petitioner of earnings_and_profits for which petitioner did not file an individual_income_tax_return pursuant to sec_1363 and c the distributing_corporation determined that the sec_1366 and b character and source of the separately_stated form_8825 property was neither national federal nor alien foreign_income based on that determination and on petitioner’s non- excise individual circumstance ie petitioner acquired citizenship without legislative act and petitioner was domiciled within one of the united_states the corporation classified the distribution for federal_income_tax purposes as items of exempt_income subject_to the expense provisions of sec_1_265-1 pursuant to sec_6037 and c the corporation issued to petitioner a form k-1 identifying the distribution as just described respondent never has challenged the corporation’s statutory requirement to make a corporate level determination of the distribution’s exempt status nor has respondent ever challenged the accuracy of the information that the corporation reported on the form k-1 an examiner in respondent’s sb_se division notified petitioner that an information_return had reported a distribution to petitioner for the periods at issue and that petitioner was required to file a return that reported petitioner’s receipt of the distribution petitioner disagreed on the grounds that the distribution was not subject_to reporting and he refused to execute the sec_6020 substitute for return ser that was prepared by sb_se for each period sb_se determined a deficiency in tax and by its apparent authority under sec_6212 it notified petitioner of the same respondent then issued a notice_of_deficiency from that point petitioner’s argument is that the sec_6020 provisions do not apply to his income as he characterizes it and that procedures set out in the internal_revenue_manual were not followed he then argues that because the notices of deficiency were invalid his petitions in the deficiency cases were invalid and the court lacked jurisdiction to enter the decisions sustaining the deficiencies additions to tax and penalties in addition to seeking removal of the lien he concludes furthermore the court must withdraw and vacate all opinions orders and decisions previously issued by this court against petitioner for all periods at issue including sec_6702 penalties for periods involving identical circumstances none of the filed form 1040x amended returns for those years can be frivolous since there is no requirement that a return be filed at all therefore respondent should be ordered to refund the amounts shown due on those returns he ignores the fact that the sec_6702 penalties were sustained by the district_court and the court_of_appeals for the eleventh circuit after this court ruled that it lacked jurisdiction over them petitioner misstates the substance of this court’s opinion in the deficiency cases which concluded that petitioner had taxable_income passed through from his solely owned corporation and was required to file returns for the years in issue his central premise is that the distributions from the corporation were not properly the subject of substitutes for returns neither a return nor a substitute for return is a prerequisite to a notice_of_deficiency however see 919_f2d_830 2d cir 847_f2d_1379 9th cir 65_tc_542 see also brenner v commissioner tcmemo_2004_202 affd 164_fedappx_848 11th cir mcdonald v commissioner tcmemo_1992_586 mccarthy v commissioner tcmemo_1989_479 the existence or absence of a substitute for return under sec_6020 is thus irrelevant to the validity of the statutory notice it is only relevant to additions to tax under sec_6651 as discussed in tinnerman v commissioner tcmemo_2006_250 citing 120_tc_163 see 127_tc_200 affd 521_f3d_1289 10th cir to the extent that all of petitioner’s arguments depend on the claimed invalidity of substitutes for returns prepared under sec_6020 they all fail to affect the propriety of the lien or the proposed levy whether or not petitioner’s current untenable arguments were made or addressed in the prior case they relate to the existence of the underlying liabilities and his current attempt to recharacterize them as relating to the validity of the liabilities is fallacious his repetitious claims were not issues that could be raised during the sec_6330 hearing see sec_6330 the settlement officer was correct in his response and did not abuse his discretion in refusing to address petitioner’s arguments we decline to address them further here see 737_f2d_1417 5th cir to do so would be to indulge petitioner’s dilatory tactics as discussed below persisting in frivolous arguments for purposes of delay is a basis for sanctions against a party and or counsel to a party the settlement officer satisfied his obligation under sec_6330 with respect to verification that the requirements of any applicable law or administrative procedure have been met see 131_tc_197 that obligation does not involve providing any particular form to the taxpayer and is generally satisfied by reliance on a form_4340 certificate of assessments payments and other specified matters absent a showing of irregularity in the assessment 118_tc_365 affd 329_f3d_1224 11th cir although petitioner claims that the forms in this case contained irregularities his arguments are simply a refrain of the claim that all of the actions taken by the irs are invalid because he had no obligation to file tax returns the parties have stipulated to transcripts reflecting assessments of the underlying liabilities and petitioner has not identified any credible irregularity or deficiency in the assessment procedures or in the lien or levy procedures petitioner has concocted multiple theories based in part on the internal_revenue_manual to support his premise that the determination of tax_liability on his income has not been and cannot be accomplished in other words he would draw a conjurer’s circle around his tax_liability see 274_us_259 the internal_revenue_manual however does not have the force of law and is not binding against respondent in litigation it does not confer any rights on the taxpayer see eg 447_f3d_706 9th cir affg tcmemo_2004_13 126_f3d_915 7th cir 986_f2d_1389 11th cir affg tcmemo_1991_237 130_tc_248 moreover petitioner’s arguments take items out of context and assert that use of a particular form for one purpose means that it can be used only for that purpose to the exclusion of others such interpretative arguments have been consistently rejected and referred to by terms such as inane and preposterous 754_f2d_747 7th cir see also 532_f3d_1130 11th cir 833_f2d_1538 11th cir per curiam interpreting include as a term of limitation is utterly without merit 659_f2d_524 5th cir describing the defendant’s argument as a frivolous non-sequitur challenges to the authority of the irs to enforce the tax laws have been consistently rejected for decades and frivolous arguments have been the basis for sanctions by all courts that have reviewed them see eg united_states v morse supra pincite3 758_f2d_573 11th cir petitioner’s contentions are merely stale and recycled versions of unsuccessful arguments that he has made since as the court_of_appeals for the tenth circuit described the situation in 919_f2d_1440 10th cir we are confronted here with taxpayers who simply refuse to accept the judgments of the courts in this collection context there is an unavoidable inference that his purpose was primarily for delay see roberts v commissioner f 3d pincite his conduct is precisely the type to which sec_6673 applies a penalty will be awarded to the united_states in the amount of dollar_figure the attention of petitioner’s counsel is directed to rule of the model rules of professional conduct of the american bar association model rule applicable here under rule a and to sec_6673 see 119_tc_285 115_tc_523 see also powell v commissioner tcmemo_2009_174 119_fedappx_293 d c cir we recognize that counsel cooperated in presenting this case on the stipulation but the filings in responses to motions and in briefs demonstrate reckless disregard of the facts and the settled law and contentions so lacking in merit as to be frivolous dilatory and subject_to sanctions see e g 507_f3d_1092 7th cir counsel was sanctioned in part for arguing that a collection hearing could be used to contest previously determined substantive liabilities 116_tc_111 affd 289_f3d_452 7th cir see also 920_f2d_619 10th cir 885_f2d_547 9th cir sanctions were imposed on counsel in criminal cases notwithstanding greater leeway generally allowed under model rule 771_f2d_471 10th cir affg tcmemo_1983_433 we will deny respondent’s motion for a penalty against counsel under sec_6673 however we issue this warning for the future to present counsel and to those similarly situated for the reasons explained above a decision sustaining the notices of determination will be entered
